DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22, 2nd limitation cites “if attempting to extract the radio station signature is not successful, communicating via a user interface of the user device to receive an 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, 2nd limitation features “if attempting to extract the radio station signature is not successful, communicating via a user interface of the user device to receive an indication that identifies the radio station.”  As discussed above, Applicant’s original specification does not sufficiently describe this feature.  Additionally, the claimset filed 1/30/2020 only describes this feature in claim 22.  Para 0035 of the specification describes embedding the signature in the audio portion of radio broadcast signals.  Para 0043 describes the process of extracting the station signature from the audio input.  However, it is unclear to one of ordinary skill in the art the feature of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-15, 17, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harb ("Harb" US 20150193516).

Regarding claim 1, Harb teaches a system comprising: 
a middleware component coupled to a broadcast radio station automation server [i.e. automation system server 152], the middleware component [i.e. interactive radio server] arranged to receive an event message from the station automation server that identifies an audio item now playing; [Harb – Para 0087: teaches Automation system server 152 may send information to interactive radio server 104 about what is currently being broadcast by the radio station. The current broadcast information may be communicated in message 124 (see FIG. 1)]
a datastore [i.e. database] to store augmented content data [i.e. supplemental content] associated with items that may be played on the radio station; [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not 
a synchronization server including a processor and a memory, the memory storing software code executable on the processor; [Examiner notes: it is inherent that a server operates by use of processor and memory]
the synchronization server having a first interface arranged for communication with the middleware component; [Harb – Fig. 13, 1a: suggests a sync server 1314 with a communication path to the radio station server (items 102 and 1308), which is in communication with interactive radio server 104]
the synchronization server having a second interface arranged for communication with the datastore; [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist]
the synchronization server having a third interface arranged for communication over a data connection with a user device; [Harb – Fig. 13: suggests a sync server 1314 with a communication path to the user device 1306.]
wherein the software code is configured to cause the processor to, in near real time: 
using the first interface, receive the event message from the middleware component; [Harb – Para 0044: teaches interactive radio server 104 may send supplemental data message 126 to radio station server 102.]
identify from the event message an audio item now playing on the broadcast radio station; [Harb – Para 0067: teaches each of several media items 
using the second interface, query the datastore based on the identified audio item now playing to acquire augmented content data associated with the identified audio item now playing; and [Harb – Para 0144: teaches user device 1306 upon accessing or receiving synchronization content from synchronization server 1314 may receive a link to access additional data such as a video from an external content repository 1323 to play within frame of player 1340 (see FIG. 15 element 1502).]
using the third interface, transmit the augmented content data over the data connection to a user device for display on a user interface of the user device so that the augmented content is synchronized to the audio item now playing on the radio station. [Harb – Para 0225, Fig. 2: teaches the server accesses stored supplemental content keyed to the artist, and transmits the data to a connected car stereo, or any other device or streaming application]

Regarding claim 2, Harb teaches the system of claim 1 wherein augmented content data comprises visual data. [Harb – Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata, song title, lyrics, album, album art, etc.]

Regarding claim 3, Harb teaches the system of claim 1 wherein the event message includes a category of the audio event now playing, and the category is one of a predetermined set of categories that includes an ad category, a music category, and a DJ talking category. [Harb – Para 0067: teaches the one or more message 124 may comprise an event ID or other data identifying media items 132 as they are broadcast. Media item 132 may comprise entertainment programming, advertising, news, traffic and/or any category of radio programming that may be broadcast]

Regarding claim 11, Harb teaches the system of claim 1 wherein the user device is arranged to receive the augmented content from the synchronization server and display the augmented content on the user interface while the audio item is playing in a motor vehicle. [Harb – Para 0204: teaches the supplemental content may be selected or adapted to optimize operation on the particular type of display 3406 in the vehicle. Fig. 16: suggests an example of a display for synchronizing radio content and external content]

Regarding claim 12, Harb teaches The system of claim 1 further comprising a disk jockey dashboard coupled to the radio station automation server and coupled to the sync server; and [Harb – Para 0117: teaches The interactive radio application may facilitate communication between users and radio station personnel such as Disc Jockeys (DJs), on-air talent and/or with each other]
wherein the software code is arranged to further cause the processor to: 
receive a message from the disk jockey dashboard; [Harb – Para 0117, 0118: teaches receiving replies from the DJ through the user interface]
transmit the message from the disk jockey dashboard to the user device over the data connection; [Harb – Para 0117, 0118: teaches The interactive radio application may facilitate communication between users and radio station personnel such as Disc Jockeys (DJs), on-air talent and/or with each other
receive a response to the message from the user device over the data connection; and [Harb – Para 0191: teaches listener “input” (which may be a request, feedback, a vote, any data, location, etc.) communicated back to the interactive radio server and passed on to the radio station or DJ terminal]
send feedback information to the disk jockey dashboard based on the response. [Harb – Para 0191: teaches listener “input” (which may be a request, feedback, a vote, any data, location, etc.) communicated back to the interactive radio server and passed on to the radio station or DJ terminal]

Regarding claim 13, Harb teaches the system of claim 12 wherein the software code is arranged to further cause the processor to: 
receive responses to the message from plural user devices; [Harb – Para 0117: teaches users may send a response to votes solicited by radio station DJ during programming]
process the responses to form an aggregate result; and 
send the aggregate result to the disk jockey dashboard thereby enabling interaction between the disk jockey dashboard and the plural user devices. [Harb – Para 0195: teaches interacting with the DJ on the air or the radio station, for example 

Regrading claim 14, Harb teaches a method comprising: 
providing a middle-ware component configured to identify an item now playing on a broadcast radio station; [Harb – Para 0087: teaches Automation system server 152 may send information to interactive radio server 104 about what is currently being broadcast by the radio station. The current broadcast information may be communicated in message 124 (see FIG. 1)]
in a synchronization server, receiving from the middle-ware component an identifier that identifies the item now playing on the broadcast radio station; [Harb – Para 0044: teaches interactive radio server 104 may send supplemental data message 126 to radio station server 102.]
in the synchronization server, based on the identifier and an identity of the broadcast radio station, selecting second content to be displayed and or played in a user device that is currently receiving the broadcast radio station, wherein the second content comprises metadata associated with the item now playing; [Harb – Para 0079: teaches interactive radio server 104 may be coupled to database, wherein Database 112 may store data identifying a plurality of subscriber radio stations 114.  Para 0072: teaches obtaining supplemental data from any source, for example, from radio station 134, any of radio station 114, third party vendor, any available source via the internet and/or a database 112.  Para 0071: teaches the supplemental data 128 
in the synchronization server, transmit the second content to the user device to be played or displayed to augment the item now playing. [Harb – Para 0225, Fig. 2: teaches the server accesses stored supplemental content keyed to the artist, and transmits the data to a connected car stereo, or any other device or streaming application]

Regrading claim 15, Harb teaches the method of claim 14 including: 
providing a datastore containing metadata; and [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist]
querying the datastore to acquire metadata associated with the item now playing based on the identifier and the identity of the broadcast radio station; and [Harb – Para 0223: teaches the QUU server may access a database (not shown) and query for artist information related to the selected media content item.]
utilizing as the second content data returned responsive to the datastore query. [Harb – Para 0144: teaches user device 1306 upon accessing or receiving synchronization content from synchronization server 1314 may receive a link to access additional data such as a video from an external content repository 1323 to play within frame of player 1340 (see FIG. 15 element 1502).]

 the method of claim 14 wherein the second content comprises text and/or image data. [Harb – Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata etc.]

Regarding claim 18, Harb teaches the method of claim 14 wherein the item now playing is a song and the associated metadata comprises one or more of the corresponding artist and title, album art, artist images, song information or other detail about the artist or the song. [Harb – Para 0071: teaches the supplemental data 128 may comprise a variety of data types or categories, including: audio data, video data, image data, text data, metadata, song title, lyrics, album, album art, biographical information related to the artist performing the song, advertising data, coupons, coupon code, upcoming local concert dates for the artist, recent news related to the artist and/or a music video related to the song]

Regarding claim 21, Harb teaches the method of claim 14 including: 
in the user device, receiving an input from a user interface that identifies the broadcast radio station; and [Harb – Para 0114: teaches alerting to notify a user that a selected media item in playing on the radio, wherein the application may search for the identified media and send to the device.  Alerts may be based on an associated radio station 134 playlist 116]
based on the received input, transmitting an identifier of the broadcast radio station to the synchronization server for use in selecting the second content. [Harb – Para 0072: teaches obtaining supplemental data from any source, for example, from radio station 134, any of radio station 114, third party vendor, any available source via the internet and/or a database 112]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb as applied to claim 1 above, and further in view of Beattie et al. ("Beattie" US 20160092939).

Regarding claim 4, Harb teaches the system of claim 1 further comprising a synchronization application software program executable in the user device, the application software program arranged to cause a processor on the user device to: 
establish a data connection with the synchronization server; [Harb – Para 0140: teaches application software 1302 sent from synchronization server 1314 may enable user device 1306 to access music station identified content (SIC) 1304 and/or synchronized content 1318]
identify the radio station; [Harb – Para 0079: teaches Database 112 may store data identifying a plurality of subscriber radio stations 114]
send an identifier the radio station over the data connection to the synchronization server; [Harb – Para 0079: teaches interactive radio server 104 may be coupled to database, wherein Database 112 may store data identifying a plurality of subscriber radio stations 114]
receive augmented content over the data connection from the synchronization server, wherein the augmented content is associated with the audio item now playing on the radio station; and [Harb – Para 0225: teaches a synchronization server, may be coupled to a database (not shown) to store and access artist messages and other supplemental content associated with a specific artist. This data may be provided via a user interface 4102 and or a 3d party online or mobile service 4104. A radio station or radio station server provides station data 4108 for example, "now playing" data to the server 4100]
output the augmented content on a user interface of the user device. [Harb – Para 0225: teaches the supplemental content data may be integrated with the corresponding user interface or display]
Harb does not explicitly teach send a user device identifier over the data connection to the synchronization server; 

However, Beattie teaches send a user device identifier over the data connection to the synchronization server; [Beattie – Para 0025: teaches After the device identifiers 86 are retrieved, the media device 30 groups or sends the device 
Harb and Beattie are analogous in the art because they are from the same field of media experiences [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb in view of Beattie to device identifiers for the reasons of improving personalization by targeting content based on the specific device.

Regarding claim 5, Harb and Beattie teaches the system of claim 4 wherein the synchronization application software program is further arranged to cause the processor on the user device to: 
receive user input at a user interface of the user device; and [Harb – Para 0154: teaches the user experience associated with accessing synchronized content 1318 via player 1340 by optionally selecting, via a button or other user input interface associate with payer 1340]
send a message over the data connection to the synchronization server based on the user input thereby enabling the augmented content to be interactive. [Harb – Para 0061: teaches  interactive radio server 104 may produce reports associating media items and various recorded user behaviors such as clicking on songs, clicking on advertisements, SMS messaging responsive to supplemental data 128 display on user devices]

 the system of claim 5 wherein the user device comprises a hybrid radio or a smartphone. [Harb – Para 0078: teaches user devices, for example, a laptop computer 106 and/or a mobile telephone 110.]

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb as applied to claim 1 above, and further in view of Kirti et al. ("Kirti" US 20170262894), and Liassides et al. ("Liassides" US 20170070789).

Regarding claim 7, Harb does not explicitly teach claim 7.  However, Kirti teaches the system of claim 1 wherein the audio item now playing on the broadcast radio station is an ad and the software code is arranged to further cause the processor to: 
receive user profile information associated with a user of the user device; [Kirti – Para 0021, 0036, 0016Fig. 2: teaches tracking user actions of a client device for action log 220 to be used in the user profile, information associated with the user included in the user profile store 205, online system includes a user profile store 205.]
retrieve audience criteria information associated with the ad now playing; [Kirti – Para 0027: teaches Targeting criteria included in an ad request specify one or more characteristics of users eligible to be presented with advertisement content in the ad request]
compare the user profile information to the audience criteria information to determine a result; [Kirti – Para 0048, Fig. 4: teaches Based on a cluster score 
in a case that the result indicates that the ad is aligned with the user profile, transmit the ad to the user device over the data connection; and [Kirti – Para 0048, 0026, Fig. 4: teaches as a result of step 425, generating indication User is in cluster group for ad request (step 430), identifying the opportunity to present content to the user, and including the ad request in the selection process to present to the user]
Harb and Kirti are analogous in the art because they are from the same field of targeting criteria [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb in view of Kirti to user profile for the reasons of improving personalization by targeting content based on the profile.
Harb and Kirti teaches the results of a comparison between user profile and audience criteria, but do not explicitly teach in a case that the result indicates that the ad is not aligned with the user profile, select an alternative ad content and transmit the alternative ad content to the user device over the data connection in lieu of the ad now playing.

However, Liassides teaches in a case that the result indicates that the ad is not aligned with the user profile, select an alternative ad content and transmit the alternative ad content to the user device over the data connection in lieu of the ad now playing. [Liassides – Para 0069, Fig. 4: teaches determining when the ad is off target 460, the method will notify the ad replacer client to replace the first ad with an addressable ad 470]
Harb, Kirti, and Liassides are analogous in the art because they are from the same field of video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb and Kirti’s profile and criteria comparison in view of Liassides to ad replacing for the reasons of improving relevancy of the ad by substituting in alternate advertisements when the criteria does not align..

Regarding claim 8, Harb, Kirti, and Liassides teaches the system of claim 7 wherein the audience criteria information is stored in the datastore where it is linked or associated to an identifier of the ad now playing. [Kirti – Para 0032, Fig. 2: teaches the cluster group generator 235 stores the cluster model for the ad request in association with an identifier of the ad request.]

Regarding claim 9, Harb, Kirti, and Liassides teaches the system of claim 8 wherein the user profile information includes at least one of data from 3rd party services, location, and time of day. [Kirti – Para 0017: teaches information stored in a user profile includes location]

Regarding claim 10, Harb, Kirti, and Liassides teaches the system of claim 7 wherein the selected alternative ad content is a streaming audio ad that replaces the ad now playing. [Kirti – Para 0026: teaches advertisements is text, image, audio, video or any other suitable data presented to a user]

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb as applied to claim 14 above, and further in view of Beattie et al. ("Beattie" US 20160092939) and Kirti et al. ("Kirti" US 20170262894).

Regarding claim 16, Harb does not explicitly teach claim 16.  However, Beattie teaches the method of claim 14 wherein selecting the second content comprises: 
identifying the user device; and [Beattie – Para 0025: teaches After the device identifiers 86 are retrieved, the media device 30 groups or sends the device identifiers 86 into a communications network 88 in one or more messages to the targeting server 50]
Harb and Beattie are analogous in the art because they are from the same field of media experiences [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb in view of Beattie to device identifiers for the reasons of improving personalization by targeting content based on the specific device.
Harb and Beattie do not explicitly teach selecting the second content based on the item now playing on the broadcast radio station and the identified user device.

selecting the second content based on the item now playing on the broadcast radio station and the identified user device. [Kirti – Para 0048, 0026, Fig. 4: teaches as a result of step 425, generating indication User is in cluster group for ad request (step 430), identifying the opportunity to present content to the user, and including the ad request in the selection process to present to the user]
Harb, Beattie, and Kirti are analogous in the art because they are from the same field of targeting criteria [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb and Beattie in view of Kirti to user profile for the reasons of improving personalization by targeting content based on the profile.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb as applied to claim 14 above, and further in view of Kirti et al. ("Kirti" US 20170262894).

Regarding claim 19, Harb does not explicitly teach claim 19.  However, Kirti teaches the method of claim 14 wherein the item now playing is an advertisement and further comprising the steps of: 
identifying a user profile associated with the mobile user device currently tuned to receive the broadcast radio station; and [Kirti – Para 0021, 0036, 0016Fig. 2: teaches tracking user actions of a client device for action log 220 to be used in the user profile, information associated with the user included in the user profile store 205, online system includes a user profile store 205.]
selecting the second content based at least in part on the user profile so that the second content is personalized to the user profile. [Kirti – Para 0048, Fig. 4: teaches Based on a cluster score generated for a user who does not have characteristics satisfying at least a threshold number or at least a threshold percentage of targeting criteria in the ad request, the online system 140 determines 425 if the user is included in the cluster group for the ad request]
Harb and Kirti are analogous in the art because they are from the same field of targeting criteria [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb in view of Kirti to user profile for the reasons of improving personalization by targeting content based on the profile.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb as applied to claim 14 above, and further in view of Herley ("Herley" US 7333864).

Regarding claim 20, Harb teaches the method of claim 14 including, in the user device: 
receiving radio content transmitted over-the-air by the broadcast radio station; [Harb – Para 0083, Fig. 1a: teaches broadcasting media item 132 over the air from radio station 134]
transmitting an identifier of the radio station based on the extracted signature to the synchronization server for use in selecting the second content. 
Harb does not explicitly teach extracting a radio station signature from the received radio content; and 

However, Herley teaches extracting a radio station signature from the received radio content; and [Herley – C17, L11-30: teaches an extractor that locates, identifies, and segments audio objects such as songs, music, station identifiers from an audio stream]
Harb and Herley are analogous in the art because they are from the same field of streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb in view of Herley to audio stream extraction for the reasons of improving content and station identification.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb and Beattie as applied to claim 4 above, and further in view of Herley ("Herley" US 7333864).

Regarding claim 22, Harb and Beattie do not explicitly teach claim 22. However, Herley teaches the system of claim 4 wherein the application software program is further arranged to cause the processor on the user device to: 
identify the radio station by attempting to extract a radio station signature from the received radio content; and [Herley – C17, L11-30: teaches an extractor that locates, identifies, and segments audio objects such as songs, music, station identifiers from an audio stream]
if attempting to extract the radio station signature is not successful, communicating via a user interface of the user device to receive an indication that identifies the radio station. [Herley – C19, L11-21: teaches whenever the detailed comparison fails to identify any portion of the audio stream, those unidentified audio portions are stored for later manual browsing, classification, segmentation, or identification via a user interface]
Harb, Beattie, and Herley are analogous in the art because they are from the same field of streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb and Beattie in view of Herley to audio stream extraction for the reasons of improving content and station identification.

Regarding claim 23, Harb, Beattie, and Herley teaches the system of claim 22 wherein the user interface comprises a voice interface. [Harb – Para 0199: teaches user interface elements using the voice, for example the radio listener may simple say aloud, something like “more information”]

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harb and Beattie as applied to claim 4 above, and further in view of Meyer et al. ("Meyer" US 20160189249).

Regarding claim 24, Harb and Beattie do not explicitly teach claim 24.  However, Meyer teaches the system of claim 4 wherein the application software program is further arranged to launch in response to a voice wake up command. [Meyer – Para 0363: teaches Voice commands can be integrated into the media application's ability to launch other applications]  
Harb, Beattie, and Meyer are analogous in the art because they are from the same field of streaming digital content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harb and Beattie in view of Meyer to wakeup commands for the reasons of improving user experience by adding application activation by voice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426